Case 20-41308      Doc 108     Filed 03/12/20 Entered 03/12/20 15:28:05          Main Document
                                           Pg 1 of 9



                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

                                                         Chapter 11
        In re:
                                                         Case No. 20-41308-659
     FORESIGHT ENERGY LP, et al.,
                                                         Jointly Administered
                            Debtors.




                                 CERTIFICATE OF SERVICE

        I, Kelsey L. Gordon, depose and say that I am employed by Prime Clerk LLC (“Prime
 Clerk”), the proposed claims and noticing agent for the Debtors in the above-captioned chapter
 11 cases.

        On March 11, 2020, at my direction and under my supervision, employees of Prime Clerk
 caused the following documents to be served by the method set forth on the Master Service List
 attached hereto as Exhibit A:

    •    Interim Order (I) Authorizing the Debtors to (A) Obtain Post-Petition Financing, (B)
         Grant Senior Secured Priming Liens and Superpriority Administrative Expense Claims,
         and (C) Utilize Cash Collateral; (II) Granting Adequate Protection to the Prepetition
         Secured Parties; (III) Modifying the Automatic Stay; (IV) Scheduling Final Hearing; and
         (V) Granting Related Relief [Docket No. 74] (the “Interim Cash Collateral Order”)

    •    Order Authorizing Joint Administration of Chapter 11 Cases [Docket No. 86]

    •    Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under
         Chapter 11 [Docket No. 87]

    •    Interim Order (A) Authorizing Debtors to Pay Prepetition Wages and Workforce
         Obligations, (B) Authorizing Debtors to Maintain Workforce Programs and Pay Related
         Obligations, and (C) Granting Related Relief [Docket No. 88] (the “Interim Employee
         Wages Order”)

          On March 11, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the Interim Cash Collateral Order and the Interim Employee Wages Order to be served via
first class mail on the Banks Service List attached hereto as Exhibit B.
Case 20-41308   Doc 108   Filed 03/12/20 Entered 03/12/20 15:28:05   Main Document
                                      Pg 2 of 9
Case 20-41308   Doc 108   Filed 03/12/20 Entered 03/12/20 15:28:05   Main Document
                                      Pg 3 of 9


                                    Exhibit A
                                                  Case 20-41308        Doc 108                Filed 03/12/20 Entered 03/12/20 15:28:05                             Main Document
                                                                                                          PgExhibit
                                                                                                              4 ofA 9
                                                                                                               Master Service List
                                                                                                            Served as set forth below


                                  DESCRIPTION                                   NAME                                                    ADDRESS                                      EMAIL                  METHOD OF SERVICE
                                                                                                   Attn: Ira Dizengoff and Brad Kahn
                                                                                                   1 Bryant Park                                                   idizengoff@akingump.com
Counsel to the Ad Hoc First Lien Group                      Akin Gump Strauss Hauer & Feld LLP     New York NY 10036                                               bkahn@akingump.com                  Email
                                                                                                   Attn: Ira Dizengoff and Brad Kahn
                                                                                                   1 Bryant Park                                                   idizengoff@akingump.com
Counsel to the DIP Lenders                                  Akin Gump Strauss Hauer & Feld LLP     New York NY 10036                                               bkahn@akingump.com                  Email
                                                                                                   Attn: Richard W. Engel, Jr., John G. Willard, Kathyrn Redmond   rengel@atllp.com
                                                                                                   7700 Forsyth Boulevard, Suite 1800                              jwillard@atllp.com
Counsel to the Debtors and Debtors in Possession            Armstrong Teasdale, LLP                St. Louis MO 63105                                              kredmond@atllp.com                  Email
                                                                                                   Attn: Brian A. Glasser
                                                                                                   209 Capitol Street
Counsel to Reserves                                         Bailey & Glasser LLP                   Charleston WV 25301                                                                                 First Class Mail
                                                                                                   Attn: Luther J. Grafe
                                                                                                   11191 Illinois Route 185
Top 20 Unsecured Creditor                                   Bankdirect Capital Finance             Hillsboro IL 62049                                              lgrafe@bankdirectcapital.com        Email
                                                                                                   Attn: Christopher P. Schueller and Timothy Palmer
                                                                                                   Union Trust Building
                                                                                                   501 Grant Street, Suite 200                                     christopher.schueller@bipc.com
Counsel to the Facilities Agent (Huntington)                Buchanan Ingersoll & Rooney PC         Pittsburgh PA 15219-4413                                        timothy.palmer@bipc.com             Email
                                                                                                   Attn: Thomas H. Riske, Esq., Christopher J. Lawhorn, Esq.
                                                                                                   120 South Central Avenue
                                                                                                   Ste. 1800
Counsel to Javelin Global Commodities (UK) Ltd.             Carmody MacDonald P.C.                 St. Louis MO 63105                                              thr@carmodymacdonald.com            Email
                                                                                                   Attn: Ronald Hewitt
                                                                                                   The New York Times Building
                                                                                                   620 Eighth Avenue
Counsel to the Indenture Trustee (Wilmington)               Covington & Burling LLP                New York NY 10018-1405                                          rhewitt@cov.com                     Email
                                                                                                   Attn: Steve McCullick
                                                                                                   9150 96th Avenue
Top 20 Unsecured Creditor                                   Dewind One Pass Trenching LLC          Zeeland MI 49464                                                steve@dewindonepass.com             Email
                                                                                                   Attn: Nick Johnson
                                                                                                   P.O Box 403943
Top 20 Unsecured Creditor                                   Fabick Mining Inc                      Atlanta GA 30384-3943                                           nicholas.johnson@fabickmining.com   Email
                                                                                                   Attn: Shawn Collins
                                                                                                   654 Main Street
Top 20 Unsecured Creditor                                   Flanders Electric Motor Service        Rockwood PA 15557                                               scollins@flandersinc.com            Email
                                                                                                   Attn: President or General Counsel
                                                                                                   One Metropolitan Square , 211 North Broadway
                                                                                                   Suite 2600
Debtors                                                     Foresight Energy LP                    St. Louis MO 63102                                                                                  First Class Mail
                                                                                                   Attn: Steve Williams
                                                                                                   P.O Box 952121
Top 20 Unsecured Creditor                                   Fuchs Lubricants Co                    St Louis MO 63195-2121                                          Steve.Williams@fuchs.com            Email
                                                                                                   Attn: John Richards
                                                                                                   P.O Box 71735
Top 20 Unsecured Creditor                                   Heritage Cooperative Inc               Chicago IL 60694-1735                                           jrichards@heritagecooperative.com   Email
                                                                                                   Centralized Insolvency Operation
                                                                                                   2970 Market Street
                                                                                                   Mail Stop 5 Q30 133
Internal Revenue Service                                    Internal Revenue Service               Philadelphia PA 19104-5016                                                                          First Class Mail
                                                                                                   Centralized Insolvency Operation
                                                                                                   Insolvency 5334 STL
                                                                                                   P.O. Box 7346
Internal Revenue Service                                    Internal Revenue Service               Philadelphia PA 19101-7346                                                                          First Class Mail




          In re: Foresight Energy LP, et al.
          Case No. 20-41308-659                                                                                    Page 1 of 4
                                                Case 20-41308              Doc 108               Filed 03/12/20 Entered 03/12/20 15:28:05          Main Document
                                                                                                             PgExhibit
                                                                                                                 5 ofA 9
                                                                                                                 Master Service List
                                                                                                              Served as set forth below


                                  DESCRIPTION                                         NAME                                               ADDRESS                     EMAIL                    METHOD OF SERVICE
                                                                                                      Attn: Jeff Hurt
                                                                                                      29425 Chagrin Blvd., Suite 300
Top 20 Unsecured Creditor                                      International Belt Sales LLC           Pepper Pike OH 44122                         JEFFREYCHURT@aol.com                  Email
                                                                                                      Attn: William Baker
                                                                                                      P.O Box 4835
Top 20 Unsecured Creditor                                      Irwin Mine And Tunneling Supply        Evansville IN 47724                          wbaker@irwincar.com                   Email
                                                                                                      Attn: Jay Bazemore
                                                                                                      P.O Box 465
Top 20 Unsecured Creditor                                      Jabo Supply Corporation                West Frankfort IL 62896                      jbazemore@jabosupply.com              Email
                                                                                                      Attn: Tony Calandra
                                                                                                      P.O Box 603800
Top 20 Unsecured Creditor                                      Jennchem Mid-West                      Charlotte NC 28260-3800                      tcalandra@jennmar.com                 Email
                                                                                                      Attn: Tony Calandra
                                                                                                      P.O Box 603800
Top 20 Unsecured Creditor                                      Jennmar of West Kentucky Inc.          Charlotte NC 28260-3800                      tcalandra@jennmar.com                 Email
                                                                                                      Attn: Tony Calandra
                                                                                                      P.O Box 405655
Top 20 Unsecured Creditor                                      Jennmar Services                       Atlanta GA 30384-5655                        tcalandra@jennmar.com                 Email
                                                                                                      Attn: Nick Johnson
                                                                                                      364 Libson Street
Top 20 Unsecured Creditor                                      John Fabick Tractor Company            Canfield OH 44406-0369                       nicholas.johnson@fabickmining.com     Email
                                                                                                      Attn: Nick Johnson
                                                                                                      PO Box 369
Top 20 Unsecured Creditor                                      John Fabick Tractor Company            Canfield OH 44406-0369                       nicholas.johnson@fabickmining.com     Email
                                                                                                      Attn: Dan Spears
                                                                                                      P.O Box 504794
Top 20 Unsecured Creditor                                      Joy Global Conveyors Inc               St Louis MO 63150-4794                       dan.spears@mining.komatsu             Email
                                                                                                      Attn: Dan Spears
                                                                                                      P.O Box 504794
Top 20 Unsecured Creditor                                      Joy Global Undergound Mining LLC       St. Louis MO 63150-4794                      dan.spears@mining.komatsu             Email
                                                                                                      Attn: Daniel I. Waxman
                                                                                                      340 S. Broadway, Suite 100
Counsel to Indemnity National Insurance Company                Kewa Financial Inc.                    Lexington KY 40508                           diw@kewafinancial.com                 Email
                                                                                                      Attn: Nicole L. Greenblatt
                                                                                                      601 Lexington Avenue
Counsel to Murray Energy Corporation                           Kirkland & Ellis LLP                   New York NY 10022                                                                  First Class Mail
                                                                                                      Attn: Wendi Alper-Pressman
                                                                                                      Pierre Laclede Center
Counsel to Natural Resource Partners L.P., WPP LLC, HOD LLC,                                          7701 Forsyth Boulevard                       wpressman@lathropgpm.com
Independence Land Company, LLC, and Williamson Transport LLC   Lathrop GPM LLP                        Clayton MO 63105                             wendi.alper-pressman@lathropgpm.com   Email
                                                                                                      Attn: General Counsel
                                                                                                      48 Wall Street, 27th Floor
Counsel to the Term Agent (Lord Securities)                    Lord Securities Corporation            New York NY 10043                                                                  First Class Mail
                                                                                                      Attn: Dave Mayo, Todd Thompson
                                                                                                      P.O Box 28330                                david.mayo@mayowv.com
Top 20 Unsecured Creditor                                      Mayo Manufacturing Co Inc              St. Louis MO 63146                           todd.thompson@mayowv.com              Email
                                                                                                      Attn: Dennis F. Dunne and Parker Milender
                                                                                                      55 Hudson Yards                              ddunne@milbank.com
Counsel to the Ad Hoc Crossover Group                          Milbank LLP                            New York NY 10001                            pmilender@milbank.com                 Email
                                                                                                      Attn: Bob Purvis
                                                                                                      2853 Ken Gray Blvd.
                                                                                                      Suite 4
Top 20 Unsecured Creditor                                      Mine Supply Company                    West Frankfort IL 62896                      bob.purvis@purvisindustries.com       Email
                                                                                                      Attn: Patrick D. Cloud
                                                                                                      P.O Box 742784
Top 20 Unsecured Creditor                                      Mt Olive & Staunton Coal Co Trust      Atlanta GA 30374-2784                        pcloud@heylroyster.com                Email



          In re: Foresight Energy LP, et al.
          Case No. 20-41308-659                                                                                      Page 2 of 4
                                                  Case 20-41308                       Doc 108               Filed 03/12/20 Entered 03/12/20 15:28:05                                                Main Document
                                                                                                                        PgExhibit
                                                                                                                            6 ofA 9
                                                                                                                                     Master Service List
                                                                                                                                  Served as set forth below


                                   DESCRIPTION                                                NAME                                                            ADDRESS                                                   EMAIL              METHOD OF SERVICE
                                                                                                                        Attn: President or General Counsel
                                                                                                                        5260 Irwin Road
Natural Resource Partners L.P.                                             Natural Resource Partners L.P.               Huntington WV 25705                                                                                           First Class Mail
                                                                                                                        Attn: Greg Wooten
                                                                                                                        372 Park Lane
Top 20 Unsecured Creditor                                                  Natural Resource Partners LLP                Herrin IL 62948                                                             gwooten@wpplp.com                 Email
                                                                                                                        Attn: US Trustee
                                                                                                                        111 S. 10th Street
                                                                                                                        Suite 6.353
Office of the United States Trustee for the Eastern District of Missouri   Office of the United States Trustee          St. Louis MO 63102                                                                                            First Class Mail
                                                                                                                        Attn: Pedro Jimenez, Irena Goldstein
                                                                                                                        200 Park Ave                                                                pedrojimenez@paulhastings.com
Counsel to Javelin and Uniper                                              Paul Hastings LLP                            New York NY 10166                                                           irenagoldstein@paulhastings.com   Email
                                                                                                                        Attn: Paul M. Basta, Alice Belisle Eaton, Samuel E. Lovett                  pbasta@paulweiss.com
                                                                                                                        1285 Avenue of the Americas                                                 aeaton@paulweiss.com
Counsel to the Debtors and Debtors in Possession                           Paul, Weiss, Rifkind, Wharton & Garrison LLP New York NY 10019                                                           slovett@paulweiss.com             Email
                                                                                                                        Attn: Peter Freissle
                                                                                                                        P.O Box 827
Top 20 Unsecured Creditor                                                  Polydeck Screen Corporation                  Pound VA 24279                                                              p.freissle@polydeck.com           Email
                                                                                                                        Attn: Pat Popicg
                                                                                                                        46226 National Road
Top 20 Unsecured Creditor                                                  R M Wilson Co Inc                            St Clairsville OH 43950                                                     ppopicg@rmwilson.com              Email
                                                                                                                        Attn: Bill Lawrence
                                                                                                                        610 Sneed Road
Top 20 Unsecured Creditor                                                  Rggs Land & Minerals                         Carbondale IL 62902                                                         blawrence@sginterests.com         Email
                                                                                                                        Attn: Patricia I. Chen
                                                                                                                        Prudential Tower, 800 Boylston Street
Counsel to the DIP Agent                                                   Ropes & Gray                                 Boston MA 02199-3600                                                        patricia.chen@ropesgray.com       Email
                                                                                                                        Attn: Secretary of the Treasury
                                                                                                                        100 F Street, NE
Securities and Exchange Commission - Headquarters                          Securities & Exchange Commission             Washington DC 20549                                                         secbankruptcy@sec.gov             Email
                                                                                                                        Attn: Bankruptcy Department
                                                                                                                        175 W. Jackson Boulevard
                                                                           Securities & Exchange Commission - Chicago Suite 900                                                                     secbankruptcy@sec.gov
Securities & Exchange Commission - Chicago Office                          Office                                       Chicago IL 60604                                                            bankruptcynoticeschr@sec.gov      Email
                                                                                                                        Attn: Paul Slater
                                                                                                                        P.O Box 890889
Top 20 Unsecured Creditor                                                  Snf Mining Inc                               Charlotte NC 28289-0889                                                     pslater@snfhc.com                 Email
                                                                                                                        Attn: John Spoor
                                                                                                                        P.O Box 603800
Top 20 Unsecured Creditor                                                  State Electric Supply Co                     Charlotte NC 28260-3800                                                     john.spoor@stateelectric.com      Email
                                                                                                                        Attn: Bankruptcy Department
                                                                                                                        100 West Randolph Street
Attorney General for the State of Illinois                                 State of Illinois Attorney General           Chicago IL 60601                                                            webmaster@atg.state.il.us         Email
                                                                                                                        Attn: Bankruptcy Department
                                                                                                                        Supreme Court Building, 207 W. High St.
Attorney General for the State of Missouri                                 State of Missouri Attorney General           Jefferson City MO 65102                                                     attorney.general@ago.mo.gov       Email
                                                                                                                        Attn: Bankruptcy Department
                                                                                                                        30 E. Broad St., 14th Floor
Attorney General for the State of Ohio                                     State of Ohio Attorney General               Columbus OH 43215                                                                                             First Class Mail
                                                                                                                        Attn: Nicholas F. Kajon, Constantine D. Pourakis, Andreas D. Milliaressis
                                                                                                                        485 Madison Avenue                                                          nfk@stevenslee.com
                                                                                                                        20th Floor                                                                  cp@stevenslee.com
Counsel to Kenneth S. Grossman Pension Plan                                Stevens & Lee, P.C.                          New York NY 10022                                                           adm@stevenslee.com                Email




           In re: Foresight Energy LP, et al.
           Case No. 20-41308-659                                                                                                         Page 3 of 4
                                                  Case 20-41308                   Doc 108                 Filed 03/12/20 Entered 03/12/20 15:28:05                    Main Document
                                                                                                                      PgExhibit
                                                                                                                          7 ofA 9
                                                                                                                            Master Service List
                                                                                                                         Served as set forth below


                                   DESCRIPTION                                            NAME                                                        ADDRESS                           EMAIL                      METHOD OF SERVICE
                                                                                                                 Attn: Fredrik Knutsen
                                                                                                                 150 West Main Street, Suite 1600
Top 20 Unsecured Creditor                                              T. Parker Host                            Norfolk VA 23510                                     Fredrik.Knutsen@tparkerhost.com         Email
                                                                                                                 Attn: Mark V. Bossi
                                                                                                                 One US Bank Plaza
Counsel to Ad Hoc First Lien Group                                     Thompson Coburn LLP                       St. Louis MO 63101                                   mbossi@thompsoncoburn.com               Email
                                                                                                                 Attn: Henry Looney
                                                                                                                 P.O Box 71206
Top 20 Unsecured Creditor                                              United Central Industrial Supply          Chicago IL 60694-1206                                Henry.Looney@unitedcentral.net          Email
                                                                                                                 Attn: Jeffrey B. Jensen, U.S. Attorney
                                                                                                                 Thomas Eagleton U.S. Courthouse
                                                                       United States Attorney’s Office for the   111 S. 10th Street, 20th Floor
United States Attorney’s Office for the Eastern District of Missouri   Eastern District of Missouri              St. Louis MO 63102                                                                           First Class Mail
                                                                                                                 Attn: Brian Miles, Fredrik Knutsen
                                                                                                                 P. O. Box 301749                                     UBT-AR@unitedbulkterminals.com
Top 20 Unsecured Creditor                                              Us United Bulk Terminal                   Dallas TX 75303-1749                                 Fredrik.Knutsen@tparkerhost.com         Email
                                                                                                                 Attn: David Wallace
                                                                                                                 P.O Box 74008932
Top 20 Unsecured Creditor                                              Wallace Electrical Systems LLC            Chicago IL 60674-8932                                Dwallace@wallaceelectricalsystems.com   Email
                                                                                                                 Attn: David Wallace
                                                                                                                 P.O Box 74008932
Top 20 Unsecured Creditor                                              Wallace Industrial LLC                    Chicago IL 60674-8932                                Dwallace@wallaceelectricalsystems.com   Email
                                                                                                                 Attn: Jennifer McLain McLemore, Michael D. Mueller
                                                                                                                 200 South 10th Street
Counsel to Natural Resource Partners L.P., WPP LLC, HOD LLC,                                                     Suite 1600                                           jmclemore@williamsmullen.com
Independence Land Company, LLC, and Williamson Transport LLC           Williams Mullen                           Richmond VA 23219                                    mmueller@williamsmullen.com             Email
                                                                                                                 Attn: Brandon Bonfig
                                                                                                                 50 S 6th Street, Suite 1290
Top 20 Unsecured Creditor                                              Wilmington Trust National Assoc           Minneapolis MN 55402                                 bbonfig@wilmingtontrust.com             Email
                                                                                                                 Attn: Greg Wooten
                                                                                                                 372 Park Lane
Top 20 Unsecured Creditor                                              Wpp LLC                                   Herrin IL 62948                                      gwooten@wpplp.com                       Email




           In re: Foresight Energy LP, et al.
           Case No. 20-41308-659                                                                                                Page 4 of 4
Case 20-41308   Doc 108   Filed 03/12/20 Entered 03/12/20 15:28:05   Main Document
                                      Pg 8 of 9


                                    Exhibit B
                          Case 20-41308     Doc 108     Filed 03/12/20 Entered 03/12/20 15:28:05         Main Document
                                                                    Pg 9 of 9
                                                                     Exhibit B
                                                                 Banks Service List
                                                              Served via first class mail

                   NAME                             ADDRESS 1                        ADDRESS 2             CITY      STATE    POSTAL CODE
CNB BANK & TRUST                          450 WEST SIDE SQUARE                                       CARLINVILLE     IL      62626
                                                                             224 ALLEGHENY STREET,
F.N.B. WEALTH MANAGEMENT                  ATTN: VICKI L. HARRIGER, CTFA      MAIL CODE: HOL          HOLLIDAYSBURG   PA      62959
FIRST SOUTHERN BANK                       300 TOWER SQUARE                                           MARION          IL      43219
THE HUNTINGTON NATIONAL BANK              7 EASTON OVAL                                              COLUMBUS        OH      16648




In re: Foresight Energy LP, et al.
Case No. 20-41308-659                                                 Page 1 of 1
